DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments filed 03-23-2022 have been fully considered but they are not persuasive. Applicant argues that the cited prior art fails to teach the dielectric constant and amount of halogen ions eluted from the composite electrolyte as claimed. Applicant further argues that the claimed properties or functions are not inherent. Examiner respectfully disagrees. 
MPEP § 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) 
In this case, Kim teaches a composite electrolyte (paragraph 40) that comprises a lithium salt, a solid electrolyte, and an ionic liquid, wherein the solid electrolyte is a sulfide or oxide solid electrolyte. Because the composite electrolyte of Kim is substantially identical to that of the claims, the claimed properties or functions (i.e. dielectric constant and halogen ions eluted from the composite electrolyte) are presumed to be inherent. 
Applicant has failed to provide evidence that the identical composite electrolytes have different properties or functions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0222244 hereinafter Kim. 
Regarding Claim 1, Kim teaches a composite electrolyte (paragraph 40) comprising: a lithium salt (paragraph 55); a solid electrolyte (paragraph 65); and an ionic liquid (paragraphs 51-52), wherein the solid electrolyte is a sulfide or oxide solid electrolyte (paragraph 65). 
MPEP § 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) 
In this case, Kim teaches a composite electrolyte (paragraph 40) that comprises a lithium salt, a solid electrolyte, and an ionic liquid, wherein the solid electrolyte is a sulfide or oxide solid electrolyte. Because the composite electrolyte of Kim is substantially identical to that of the claims, the claimed properties or functions (i.e. dielectric constant and halogen ions eluted from the composite electrolyte) are presumed to be inherent. 
Therefore, it would have been obvious to one of ordinary skill in the art to form such composite electrolyte having similar lithium salt, solid electrolyte, and ionic liquid as claimed before the effective filing date of the claimed invention because such composite electrolyte can be used in a lithium battery having improved cycle characteristics (paragraphs 160-167 of Kim). 
Regarding Claims 2-3, Kim teaches that an amount of the lithium salt in the ionic liquid is about 1 mole per liter or greater and the lithium salt is LiBF4 (paragraphs 55-56). 
Regarding Claim 4, Kim teaches that a weight ratio of the solid electrolyte to the ionic liquid is from about 0.1:99.9 to about 90:10 (see Examples 1-4). 
Regarding Claims 5-6, Kim teaches a sulfide or oxide solid electrolyte (paragraph 65). 
Regarding Claims 7-9, Kim teaches an ionic liquid as claimed (paragraphs 44, 48, 51-52). 
Regarding Claim 10, Kim teaches that the composite electrolyte further comprises liquid electrolyte (paragraph 68). 
Regarding Claim 11, Kim teaches a lithium metal battery comprising: a composite cathode (positive electrode) comprising a cathode current collector and a cathode active material layer including electrolyte formed on the current collector (paragraphs 79-80); a lithium anode (negative electrode) comprising lithium metal or a lithium alloy (paragraph 86); and a composite electrolyte layer disposed between the cathode and the lithium anode (paragraph 88). 
Kim teaches that the composite electrolyte (paragraph 40) comprises: a lithium salt (paragraph 55); a solid electrolyte (paragraph 65); and an ionic liquid (paragraphs 51-52), wherein the solid electrolyte is a sulfide or oxide solid electrolyte (paragraph 65). 
MPEP § 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) 
In this case, Kim teaches a composite electrolyte (paragraph 40) that comprises a lithium salt, a solid electrolyte, and an ionic liquid, wherein the solid electrolyte is a sulfide or oxide solid electrolyte. Because the composite electrolyte of Kim is substantially identical to that of the claims, the claimed properties or functions (i.e. dielectric constant and halogen ions eluted from the composite electrolyte) are presumed to be inherent. 
Therefore, it would have been obvious to one of ordinary skill in the art to form such composite electrolyte having similar lithium salt, solid electrolyte, and ionic liquid as claimed before the effective filing date of the claimed invention because such composite electrolyte can be used in a lithium battery having improved cycle characteristics (paragraphs 160-167 of Kim). 
Regarding Claims 12-14, Kim teaches that the cathode comprises cathode active material, electrolyte, a conducting agent, and a binder in the weight ratio as claimed (paragraphs 79-80, 146-157). 
Regarding Claims 15-16, Kim teaches that the cathode active material layer comprises a plurality of cathode active material particles, and a plurality of solid electrolyte particles, ionic liquid and lithium salt as claimed and expected to have similar properties or functions (see Examples 1-4 and MPEP § 2112.01). 
Regarding Claim 17, Kim teaches that the amount of ionic liquid in the composite electrolyte is 33 parts by weight (paragraph 39). 
Regarding Claims 18, Kim teaches that the lithium salt is LiBF4 (paragraphs 55-56). 
Regarding Claims 19-20, Kim teaches an ionic liquid as claimed (paragraphs 44, 48, 51-52). 
Regarding Claim 21, Kim teaches that the composite electrolyte comprises polymer ionic liquid (paragraph 40). 
Regarding Claim 22, Kim teaches a method of preparing the composite electrolyte as claimed (see Examples 1-4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729